DETAILED ACTION
This action is responsive to the Applicant’s communication filed on filed August 12, 2021. In virtue of this communication, claims 12-14 and 16-25 are currently patentable. 

Allowable Subject Matter
Claims 12-14 and 16-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
Jang et al. (US 20130207956 A1) in view of Choi (US 9449558 B2) discloses conventional active scan driving apparatus performs a function of a shift resister sequentially driving scan signals. However, the prior art of record fails to anticipate or render the claimed limitations detailed in independent claims singly or in combination as obvious, specifically an input sub-circuit electrically coupled to an input signal terminal, a first node and a second node, and configured to transmit an input signal at the input signal terminal to the first node under control of a voltage at the second node, a discharging control sub-circuit electrically coupled to a first clock signal terminal, the first node and the second node, and configured to transmit a first clock signal at the first clock signal terminal to the second node under control of a voltage at the first node. a discharain2 sub-circuit electrically coupled to the second node, a first constant voltage signal terminal and an output signal terminal, and configured to transmit a first constant voltage signal at the first constant voltage signal terminal to the output signal terminal under control of the voltage at the second node, and an output sub-circuit electrically coupled to the first node. a second clock signal terminal and the output signal terminal, and configured to transmit a second clock signal at the second clock signal .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON ROSARIO whose telephone number is (571)270-1866. The examiner can normally be reached on Monday through Friday, 7:30am- 5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the 


/NELSON M ROSARIO/Primary Examiner, Art Unit 2624